Citation Nr: 1759031	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than April 24, 2003 for the grant of service connection for coronary artery disease status post coronary bypass graft. 

2. Entitlement to a disability rating in excess of 10 percent from April 24, 2003 to June 2, 2003 for coronary artery disease status post coronary bypass graft.

3. Entitlement to a disability rating in excess of 10 percent from October 1, 2003 to February 26, 2009 for coronary artery disease status post coronary bypass graft. 

4. Entitlement to a disability rating in excess of 60 percent from February 27, 2009 to February 19, 2013 for coronary artery disease status post coronary bypass graft.

5. Entitlement to a disability rating in excess of 10 percent from February 20, 2013 to September 26, 2016 for coronary artery disease status post coronary bypass graft. 

6. Entitlement to a disability  rating in excess of 60 percent since September 27, 2016, for coronary artery disease status post coronary bypass graft.


7. Entitlement to a compensable evaluation from December 17, 1993 to February 26, 2009 for chronic headaches.

8. Entitlement to a disability rating in excess of 30 percent since February 27, 2009 for chronic headaches.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to October 1956. 

These matters come before the Board from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida which granted service connection for coronary artery disease and established the effective date and compensable ratings and a March 2012 rating decision by the San Juan, RO which granted service connection for headaches and established the compensable rating levels. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of increased ratings for coronary artery disease from February 20, 2013 to September 26, 2016 is remanded to the AOJ.


FINDINGS OF FACT

1. The weight of the evidence supports a finding that the Veteran was diagnosed in March 26, 2003 with coronary artery disease.  

2. Prior to June 3, 2003, the Veteran was on continuous medication with no evidence of cardiac hypertrophy or dilation.

3. From October 1, 2003 to February 26, 2009, the Veteran was on continuous medication, and affording him the benefit of doubt, there is evidence of cardiac hypertrophy, diagnosed in June 2003 and in April 2011, during this time period.

4. From February 27, 2009 to February 19, 2013, the Veteran was on continuous medication with evidence of cardiac hypertrophy and dilation, with an estimated workload of 4 METs.

5. Since September 27, 2016, the Veteran was on continuous medication with an estimated workload of greater than 3 METs, but not greater than 5 METs.

6. From December 17, 1993 to February 26, 2008, the Veteran's migraine headaches manifested without evidence of prostrating attacks.

7. Since February 27, 2008, the Veteran's migraine headaches manifested with an average of at least one prostrating attack per month.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date of March 26, 2003, but not earlier, for the grant of service connection for coronary artery disease have been met. 38 U.S.C. § 5110, 5121 (West 2012); 38 C.F.R. § 3.400, 3.1000 (2017).

2.  From March 26, 2003 to June 2, 2003, the criteria for an evaluation in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2017).

3. From October 1, 2003 to February 26, 2009, the criteria for an evaluation of 30 percent, but not higher, for coronary artery disease have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2017).

4. From February 27, 2009 to February 19, 2013, the criteria for an evaluation in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2017).

5. Since September 26, 2016, the criteria for an evaluation in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2017).

6. From December 17, 1993 to February 26, 2008, the criteria for a compensable rating for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8100 (2017).

7. Since February 27, 2008, the criteria for a rating of 30 percent, but not higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C. § 5110, as implemented by 38 C.F.R. § 3.400.  38 U.S.C. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.§ 5110 (b)(1) states that "the effective date of an award of disability compensation to a Veteran shall be the day following the date of the Veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

In a March 21, 2014 decision, the Board granted service connection for a cardiac disorder.  In an April 2014 decision, the RO implemented the decision and assigned an effective date of April 23, 2003, the date his condition, coronary artery disease, was diagnosed.  

The Veteran contends that his effective date should be December 17, 1993, which is when his claim was received by the VA. The Veteran's attorney argued in a May 2014 Notice of Disagreement that the Veteran's effective date of April 23, 2003 was awarded based upon a finding that this was the date upon when the Veteran's condition was first diagnosed. The Veteran contends that a review of the record reveals that he was diagnosed in 2002 and, furthermore, that the available evidence shows that he suffered symptoms of coronary artery disease long before his 2002 diagnosis. Specifically, the Veteran cites Dr. A's July 2013 opinion that "[i]t was just as likely as not that Mr. [R-C] was having symptoms for many years, of underlying atherosclerosis but did not get a diagnosis until 2002". Furthermore, the Veteran pointed to his 1999 testimony where he reported chest pains on his left side. 

Procedurally, the Veteran filed an initial claim in December 1993 which was subsequently denied in a March 1996 rating decision. The Veteran filed a timely appeal and requested a hearing. In August 1999, the Veteran testified at the RO in San Juan, Puerto Rico. The Veteran testified at that hearing that he experienced pain in his right and left sides while working in service in 1956. In May 2002, the Board denied the Veteran's appeal and found that cardiac disease was not shown. The claim was then appealed to the Court of Appeals for Veterans Claims (CAVC) and remanded back to the Board in September 2003. In March 2004, the Board remanded the claim for further development. In February 2006, the Board issued another decision where it found that the Veteran had a current cardiac condition but that condition was not related to service. Specifically, the Board found that the Veteran had an elongated aorta in X-rays dating back to December 1991 and high blood pressure since April 1993 but there is no mention of diagnosis of coronary artery disease.  In May 2007, the CAVC remanded the claim again back to the Board. In July 2012, the Board remanded the claim for further development. In March 2014, the Board granted the Veteran's claim for service connection for cardiac disorder and the RO assigned an April 23, 2003 effective date in an April 2014 rating decision. 

In September 2002, it was noted that the Veteran had hypertensive vascular disease. In December 2002, the Veteran reported a chest pain episode lasting 30 minutes while mowing the lawn. A San Juan VAMC Medical Record problem list that was printed in August 2005 indicates coronary artery disease with an onset of March 26, 2003. The Veteran subsequently had surgery in June 2003. The Veteran also had a VA examination February 2009 which noted the June 2003 surgery and noted an onset of 2002 for hypertensive heart disease. A VA10-1000 Hospital Summary in June 2003 indicated that the Veteran had never been admitted to the hospital prior to the cardiac catheterization. 
 
Based upon the evidence in this case, the exact onset of the Veteran's CAD cannot be determined with any certainty.  What is significant, is that coronary artery disease and hypertension are distinct disabilities.  Service connection was granted for coronary artery disease, not hypertension, and the earliest that that it can be factually ascertained that he had coronary artery disease is March 26, 2003 as seen in San Juan VAMC medical records. While there is a noted onset of "hypertensive heart disease" in September 2002, there is no evidence to point toward a diagnosis during that year and, moreover, no evidence of a diagnosis for coronary artery disease specifically. Finally, the Veteran asked the Board to grant an earlier effective date in December 1993 when he filed the claim. However, there is no probative evidence that he had coronary artery disease at that time.  Therefore, the claim for an earlier effective date is granted but only until March 26, 2003.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017). The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. §  4.7 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).


A. Coronary Artery Disease (CAD)

A 10 percent rating is assigned where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, syncope or continuous medication is required. See 38 C.F.R. § 4.104, Diagnostic Codes 7005.

A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray. Id.

A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication. 38 C.F.R. § 4.100. METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100 percent evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability. Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

CAD prior to June 2, 2003

The Veteran is currently assigned a 10 percent disability rating for his CAD from April 24, 2003 to June 2, 2003.  The Board, herein, assigns an effective date of March 26, 2003.  

The Veteran's attorney contends that a 10 percent evaluation for coronary artery disease "prior to his June 2003 coronary bypass is, above all else, intrinsically absurd". The Veteran contends that a 10 percent evaluation is warranted for an individual sufficiently health to tolerate a level of exercise greater than 7 METs. The Veteran's attorney argues that "the proposition that the Veteran declined almost instantly from a state of nearly unimpaired and active health, to a need for open-heart surgery warrants profound skepticism." The Veteran cites that evidence in December 2002 where he first sought care for an episode of chest pain as well as his April 2003 report of dyspnea. 

In September 2002, it was noted that the Veteran had hypertensive vascular disease. In December 2002, the Veteran reported a chest pain episode lasting 30 minutes while mowing the lawn. A San Juan VAMC Medical Record problem list that was printed in August 2005 indicates coronary artery disease with an onset of March 26, 2003. In May 2003, he was found to have CAD in three vessels. The Veteran subsequently had a coronary artery bypass in June 2003. The Veteran also had a VA examination February 2009 which noted the June 2003 surgery and noted an onset of 2002 for hypertensive heart disease. A VA10-1000 Hospital Summary in June 2003 indicated that the Veteran had never been admitted to the hospital prior to the cardiac catheterization.

The Board notes that it cannot resort to speculation as to why or how the Veteran went from a diagnosis of coronary artery disease to a need for surgery within a year. Moreover, the Board cannot speculate as to whether it is possible for the Veteran to be of relatively normal health and then need surgery. The Veteran's attorney is asking the Board to speculate in such a finding. However, the Board only has before it a diagnosis of a condition with one report of a chest pain episode that lasted 30 minutes. Moreover, the Board notes that the Veteran had never previously been hospitalized for any heart condition. There were no findings of cardiac hypertrophy or dilatation and no specific findings about the average MET workload that the Veteran could undertake at the time. Therefore, the claim is denied.

CAD from June 3, 2003 to September 30, 2003

The Veteran is currently assigned a 100 percent disability rating for his CAD rating from June 3, 2003 to September 30, 2003. He was hospitalized for a coronary bypass graft surgery on June 3, 2003, resulting in a 100 percent disability rating for CAD. This is the maximum benefit allowable under § C.F.R. 4.104, DC 7017. The Board notes that the Veteran was found to have a tortuous atherosclerotic aorta with moderate cardiomegaly confirmed via radiology report. While these findings support a disability rating of 30 percent for an enlarged heart, the higher of the two ratings, 100 percent, is assigned for this time period.

CAD from October 1, 2003 to February 26, 2009

The Veteran is currently assigned a 10 percent disability rating for his CAD rating from October 1, 2003 to February 26, 2009.

The Veteran's attorney argues that he is entitled to an evaluation of at least 60 percent after October 1, 2003. Specifically, the Veteran cites a February 2003 VA Cardiac rehab assessment which noted that cardiac symptoms were absent but that the Veteran lived a sedentary life and that any effort beyond that would produce symptoms. Additionally, in November 2004, the Veteran reported walking more than two blocks could produce chest pain. The Veteran argued that these findings are consistent with the February 2009 examiner's conclusion that the Veteran could tolerate no greater than 4 METs.

In November 2004, the Veteran reported feeling well but stated that he occasionally has episodes of chest pain when he walks more than two blocks. In February 2007 and March 2008, the Veteran had follow-up appointments at the San Juan VAMC and was negative for reports of chest pain or any symptoms related to his heart condition.

The Board notes that with the exception of the November 2004 report, the Veteran reported minimal chest pain or symptoms related to his heart condition for many years. There were no findings of cardiac hypertrophy or dilatation during this time period and no specific findings about the average MET workload that the Veteran could undertake at the time. However, there is evidence of cardiac hypertrophy, diagnosed in June 2003 and in April 2011. Affording him the benefit of doubt, the Board finds that the Veteran maintained a diagnosis of an enlarged heart during this time period. As such, a 30 percent disability rating is warranted for cardiac hypertrophy.

CAD from February 27, 2009 to February 19, 2013

The Veteran is currently assigned a 60 percent disability rating for his CAD rating from February 27, 2009 to February 19, 2013.

The Veteran had a VA examination in February 2009. The Veteran reported that he has been stable with no chest pain at exertion with an occasional stabbing discomfort. He was on Amlodipine, Asa, Metoprolol and Simvastatin. He reported walking for five miles three times a week. The Veteran had a left ventricular ejection fraction of 64 percent. Furthermore, the Veteran could tolerate a workload of 4 METs. There were no complaints of chest pain during the stress test and no evidence of arrhythmia or ischemia. The VA examiner noted that was mild effect on chores, shopping, recreation and traveling and that the Veteran's condition prevented exercise and sports. In May 2009, the Veteran had a follow-up appointment after an April 2009 cardiac cathetertization that showed three diseased vessels and two affected grafts. The Veteran reported improvement from his chest pain episodes but noted they still existed and appeared upon strenuous physical activity.

The Board recognizes that the February 2013 VA examination incorrectly cited no evidence dilation or hypertrophy. Review of the Veteran's April 2011 treatment records revealed an enlarged heart and aortic ectasia confirmed via CT scan. While these findings support a disability rating of 30 percent for an enlarged heart with dilation, the higher of the two ratings, 60 percent, is assigned for this time period based on an estimated workload of 4 METs.

CAD since September 27, 2016

The Veteran is currently assigned a 60 percent disability rating for his CAD rating since September 27, 2016.

The Veteran had a VA examination in September 2016. This examination noted no congestive heart failure, valve condition or chronic arrhythmia. There was also no evidence of cardiac hypertrophy or dilation. There was a left ventricular ejection fraction of 64 percent. An exercise stress test was not performed as it was not part of the Veteran's current treatment plan and the test was not without significant risk. The VA examiner noted that was an interview-based METs test in February 2013 that found the Veteran was capable of activity greater than 3 METs but less than 5 METs. 

The Board finds that a rating in excess of 60 percent for CAD is not warranted. There is no evidence that the Veteran's CAD manifested with a workload of 3 METs or less and his left ventricular ejection was not found to be less than 30 percent. As such, the claim is denied.

B. Migraine Headaches

The Veteran's mixed headache disability has been evaluated under 38 C.F.R. § 4.124a, DC 8100. Those criteria provide for a 10-percent rating for characteristic prostrating attacks averaging one in 2 months over last several months. A 30-percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. The maximum, 50-percent, rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met. See Melson v. Derwinski, 
1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50-percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100. It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Neither the rating criteria nor the Court has defined "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. (2012)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In Pierce v. Principi, 18 Vet. App. 440, the United States Court of Appeals for Veterans Claims (Court) noted preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." Id. at 444-45. The Court observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50-percent rating." Id. at 446. Indeed, the Court reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 50-percent rating. Id. Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability. Id.

The Veteran was service connected for migraine headaches in March 2009 and was assigned a 10 percent disability rating for the condition.

1. Migraine Headaches from December 17, 1993 to February 26, 2008

Prior to 2009, VA treatment records are absent for any treatment for migraine headaches. The Veteran testified at an August 1999 RO hearing that he had experienced chronic headaches since service; however, he did not seek treatment for the disability. There is no probative evidence showing that the Veteran experience prostrating headaches prior to February 27, 2008. As such, a compensable disability rating for migraine headaches for this time period is not warranted.

2. Migraine Headaches since February 27, 2008

In February 2009, the Veteran was afforded a VA examination for his migraine headaches. He reported experiencing migraine headaches two to three times a month, over the past twelve months, with less than half of the attacks being prostrating.

In March 2017, the Veteran was afforded a VA examination for his migraine headaches. He reported experiencing migraine headaches every day with symptoms of constant head pain, pulsating head pain, pain on both sides of his head, with nausea, sensitivity to light, and sensitivity to sound. The Veteran also reported prostrating headaches averaging once a month. The headaches required him to lie down 3 times a day for a total of 2 hours.

Lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration. See Layno v. Brown, 6 Vet. App. 465 at 471; 38 C.F.R. § 3.159 (a)(2) (2017). The Veteran has reported symptoms of pain associated with his migraine headaches, was able to articulate as to what relieves his symptoms, and discussed the duration and quality of his headaches. Therefore, the Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes. The Veteran's report of the onset and quality of his migraine headaches is credible as it has remained consistent throughout the pendency of his appeal. The earliest ascertainable time at which the Veteran has shown to manifest characteristics of prostrating headaches is the February 2009 VA examination. The prostrating migraine headaches were reported as averaging two to three times a month, over the past twelve months, with less than half of the attacks being prostrating. In March 2012, the RO assigned a 30 percent disability rating based from February 27, 2009 based on the Veteran experiencing an average of one prostrating attack per month. Affording the Veteran the benefit of doubt, the Board finds that the earliest onset at which the Veteran experienced an average of at least one prostrating headache per month is February 27, 2008, one year prior to the February 2009 VA examination as he reported experiencing migraine headaches two to three times a month, over the past twelve months, with less than half of the attacks being prostrating. As such, a 30 percent disability rating for migraine headaches from February 27, 2008 is warranted.

A 50 percent disability rating is not warranted because the Veteran did not have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. The Veteran averaged only one prostrating attack per month. Although the Veteran's headache symptoms caused him to lie down for a total of 2 hours during an episode, the frequency of his headaches, which averaged one per month, most closely resemble a disability rating of 30 percent. The March 2017 VA examiner endorsed that the Veteran's migraine headaches did not cause severe economic inadaptability. While the Board recognizes that the symptoms the Veteran experiences during a prostrating attack are significant, the frequency of these episodes, averaging one per month, do not warrant a higher evaluation.




ORDER

An effective date of March 26, 2003, but not earlier, for the grant of service connection for coronary artery disease is granted.

Prior to June 2, 2003, an evaluation in excess of 10 percent for coronary artery disease is denied.

From October 1, 2003 to February 26, 2009, an evaluation of 30 percent, but not higher, for coronary artery disease is granted.

From February 27, 2009 to February 19, 2013 an evaluation in excess of 60 percent for coronary artery disease is denied.

Since September 26, 2016, an evaluation in excess of 60 percent for coronary artery disease is denied.

From December 17, 1993 to February 26, 2008, the criteria for a compensable rating for migraine headaches is denied.

Since February 27, 2008, the criteria for a rating of 30 percent, but not higher, for migraine headaches is granted.


REMAND

CAD from February 20, 2013 to September 26, 2016

Unfortunately, the Veteran's claim for CAD from February 20, 2013 to September 26, 2016 must be REMANDED for further development.

The Veteran was afforded a VA examination in February 2013. The examiner noted an ejection fraction of 55-60 percent from a June 2011 echocardiogram and concluded that the Veteran was capable of activity greater than 7 METs. The February 2013 VA examiner notes that the Veteran reported a 2011 angioplasty and hospitalization, however, the Board does not have the treatment records. The September 2016 VA examiner notes that the Veteran had a June 2016 coronary artery bypass surgery at the VAH in San Juan, Puerto Rico. The Veteran also had a subsequent hospitalization in July 2016 as a Florida Hospital indicated as Fish. The Board does not have any treatment records to corroborate this. Based on the nature of the reported surgery, it is possible the Veteran could be entitled to a higher rating.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2017). Therefore, the matter must be remanded so that an attempt to obtain medical records can be performed in order to support the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with VA Form 21-4142 to authorize the release of information for his medical records from the following locations and providers:

a. June 2016 coronary artery bypass surgery at the VAH in San Juan, Puerto Rico.

b. July 2016 hospitalization at the Florida Hospital indicated as Fish.

2. Then, after considering whether any supplemental VA medical opinion is required, readjudicate the Veteran's claim for entitlement to an increased evaluation for CAD from February 20, 2013 to September 26, 2016. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide a reasonable opportunity to respond. The appeal should then be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


